DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 3, 14. That is, the prior art fails to disclose “wherein each of the respective spatial search hash value comprises a function of a measure of entropy in the respective difference values between the pixel values within each search image in the respective query sequence, and wherein each of the respective temporal search hash values comprises a function of a measure of entropy in the respective difference values between the pixel value in a plurality of first search images in the respective query sequence and the corresponding pixel value in a plurality of second search images in the respective query sequence” in combination with the other limitations in the claims. the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 6-7, 17-18. That is, the prior art fails to disclose “wherein each respective spatial sought hash value comprises a function of a measure of entropy in difference values between pixel values within a sought image aggregated over sought images within a sought query sequence” and “wherein each respective temporal sought hash value comprises a function of a measure of entropy in difference values between a pixel value in a first sought image and a pixel value in a second sought image that temporally 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17-21, 25 of U.S. Patent No. 10,719,550. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claims 14, 17-21, 25 of U.S. Patent No. 10,719,550 are directed to the same invention as that of Claims 1-22 in the present application.

Claim
16/930,251
Claim
US 10,719,550

a query sequence processor configured to define a plurality of query sequences by a traveling window of search images of a plurality of temporally separated images of the video content, and to form a pair of search hash values for each of the plurality of query sequences, wherein the pair of search hash values comprises: a spatial search hash value relating to difference values between pixel values within each search image in the respective query sequence, and a temporal search hash value relating to difference values between a pixel value in a first search image in the respective query sequence and a corresponding pixel value in a second search image that is temporally separated within the respective query sequence; a relational database configured to store a look up table that defines ordered search data corresponding to a first hash value of the pair of search hash values for each query sequence; and a search processor configured to search the ordered search data that corresponds to a sought hash value of the first hash value of the pair of search hash values to locate a sought hash value of a second hash value of the respective pair of hash values
14
…a processor configured to execute the instructions to define a plurality of query sequences by a traveling window of search images over a set time period in a collection of temporally separated search images of the video content, and to determine respective pairs of search hash values for the plurality of query sequences, each respective pair of search hash values comprising: a spatial search hash value comprising a function of a measure of entropy in values of differences between pixel values within each search image in each of the plurality of query sequences, and a temporal search hash value comprising a function of a measure of entropy in values of differences between a pixel value in a first search image in each of the plurality of query sequences and a corresponding pixel value in a temporally separated search image in each respective query sequence; the apparatus comprising: a relational database configured to store: a first look up table defining an association between temporal positions of each of the plurality of query sequences in the collection of temporally separated search images and respective hash value pairs ordered according to values of a first one of the respective pairs of search hash values; a second look up table defining a portion of ordered search data in the first look up table corresponding to any particular value of the first one of the respective pairs of search hash values; and
a search processor coupled to said relational database and configured to search only the portion of ordered search data in the second look up table that corresponds to a sought value of the first one of the respective pairs of search hash values to locate an occurrence of a sought 

wherein the query sequence processor is configured to execute instructions stored on a memory to define the plurality of query sequences and to determine the pair of search hash values for each of the plurality of query sequences
14
…define a plurality of query sequences by a traveling window of search images over a set time period in a collection of temporally separated search images of the video content, and to determine respective pairs of search hash values for the plurality of query sequences…
3, 14
wherein each of the respective spatial search hash value comprises a function of a measure of entropy in the respective difference values between the pixel values within each search image in the respective query sequence, and wherein each of the respective temporal search hash values comprises a function of a measure of entropy in the respective difference values between the pixel value in a plurality of first search images in the respective query sequence and the corresponding pixel value in a plurality of second search images in the respective query sequence
14
…each respective pair of search hash values comprising:
a spatial search hash value comprising a function of a measure of entropy in values of differences between pixel values within each search image in each of the plurality of query sequences, and a temporal search hash value comprising a function of a measure of entropy in values of differences between a pixel value in a first search image in each of the plurality of query sequences and a corresponding pixel value in a temporally separated search image in each respective query sequence…
4, 15
wherein the relational database is further configured to store a first look up table that defines an association between temporal positions of each of the plurality of query sequences in the plurality of temporally separated search images and respective hash value pairs ordered according to the respective first has values of each pair of search hash values, and wherein the second look up table defines a portion of the ordered search data in the first look up table that corresponds to a particular value of the first hash value of each pair of search hash values each of the plurality of query sequences
14
…a relational database configured to store: a first look up table defining an association between temporal positions of each of the plurality of query sequences in the collection of temporally separated search images and respective hash value pairs ordered according to values of a first one of the respective pairs of search hash values; a second look up table defining a portion of ordered search data in the first look up table corresponding to any particular value of the first one of the respective pairs of search hash values…

wherein the search processor coupled is configured to search only the portion of ordered search data in the second look up table that corresponds to the sought hash value of the respective first hash value to locate the sought hash value of the respective second hash value
14
…a search processor coupled to said relational database and configured to search only the portion of ordered search data in the second look up table that corresponds to a sought value of the first one of the respective pairs of search hash values to locate an occurrence of a sought value of a second one of the respective pairs of hash values…
6, 17
wherein each respective spatial sought hash value comprises a function of a measure of entropy in difference values between pixel values within a sought image aggregated over sought images within a sought query sequence
17
wherein the spatial sought hash value comprises a function of a measure of entropy in values of differences between pixel values within a sought image aggregated over sought images within a sought query sequence
7, 18
wherein each respective temporal sought hash value comprises a function of a measure of entropy in difference values between a pixel value in a first sought image and a pixel value in a second sought image that temporally separated from the first sought image, with the difference values being aggregated over sought images within a sought query sequence
18
wherein the temporal sought hash value comprises a function of a measure of entropy in values of differences between a pixel value in one sought image and a pixel value in a temporally separated sought image aggregated over sought images within a sought query sequence
8, 19
wherein a hash value comprises a function of frequencies of occurrence of difference values between pixel values, and wherein respective spatial difference-value frequencies are summed over a group of search images to form the respective spatial search hash values and over a sought sequence to form the respective sought hash value
19, 20
wherein a hash value comprises a function of frequencies of occurrence of particular values of differences between pixel values and preferably of frequencies of occurrence of particular values of differences between average pixel values for image regions; wherein respective spatial difference-value frequencies are summed over a group of search images to form a spatial search hash value and over a sought sequence to form the spatial sought hash value
9, 20
wherein a hash value comprises a function of frequencies of occurrence of difference values between pixel values, and wherein respective temporal difference-value frequencies are summed over a group of search images to form the temporal search hash value 

wherein a hash value comprises a function of frequencies of occurrence of particular values of differences between pixel values and preferably of frequencies of occurrence of particular values of differences between average pixel values for image regions; wherein respective 

wherein the query sequence processor is configured to form the difference values between pixel values within each search image based on one or more respective fingerprints of the respective search images
25
wherein said values of differences between pixel values used in forming search hash values are formed from one or more respective fingerprints of search images
11
a query sequence processor configured to define a plurality of query sequences by a traveling window of search images of a plurality of temporally separated images of the video content, and to form a pair of search hash values for each of the plurality of query sequences, wherein the pair of search hash values comprises a spatial search hash value and a temporal search hash value; a relational database configured to store a look up table that defines ordered search data corresponding to a first hash value of the pair of search hash values for each query sequence; and a search processor configured to search the ordered search data that corresponds to a sought hash value of the first hash value of the pair of search hash values to locate a sought hash value of a second hash value of the respective pair of hash values
14
…a processor configured to execute the instructions to define a plurality of query sequences by a traveling window of search images over a set time period in a collection of temporally separated search images of the video content, and to determine respective pairs of search hash values for the plurality of query sequences, each respective pair of search hash values comprising: a spatial search hash value comprising a function of a measure of entropy in values of differences between pixel values within each search image in each of the plurality of query sequences, and a temporal search hash value comprising a function of a measure of entropy in values of differences between a pixel value in a first search image in each of the plurality of query sequences and a corresponding pixel value in a temporally separated search image in each respective query sequence; the apparatus comprising: a relational database configured to store: a first look up table defining an association between temporal positions of each of the plurality of query sequences in the collection of temporally separated search images and respective hash value pairs ordered according to values of a first one of the respective pairs of search hash values; a second look up table defining a portion of ordered search data in the first 
a search processor coupled to said relational database and configured to search only the portion of ordered search data in the second look up table that corresponds to a sought value of the first one of the respective pairs of search hash values to locate an occurrence of a sought value of a second one of the respective pairs of hash values…

wherein the query sequence processor is further configured to: form each respective spatial search hash value based on difference values between pixel values within each search image in the respective query sequence; and form each respective temporal search hash value based on difference values between a pixel value in a first search image in the respective query sequence and a corresponding pixel value in a second search image that is temporally separated within the respective query sequence
14
…each respective pair of search hash values comprising:
a spatial search hash value comprising a function of a measure of entropy in values of differences between pixel values within each search image in each of the plurality of query sequences, and a temporal search hash value comprising a function of a measure of entropy in values of differences between a pixel value in a first search image in each of the plurality of query sequences and a corresponding pixel value in a temporally separated search image in each respective query sequence…
22
means for defining a plurality of query sequences by a traveling window of search images of a plurality of temporally separated images of the video content; means for forming a pair of search hash values for each of the plurality of query sequences, wherein the pair of search hash values comprises: a spatial search hash value relating to difference values between pixel values within each search image in the respective query sequence, and a temporal search hash value relating to difference values between a pixel value in a first search image in the respective query sequence and a corresponding pixel value in a second search image 

…a processor configured to execute the instructions to define a plurality of query sequences by a traveling window of search images over a set time period in a collection of temporally separated search images of the video content, and to determine respective pairs of search hash values for the plurality of query sequences, each respective pair of search hash values comprising: a spatial search hash value comprising a function of a measure of entropy in values of differences between pixel values within each search image in each of the plurality of query sequences, and a temporal search hash value comprising a function of a measure of entropy in values of 
a search processor coupled to said relational database and configured to search only the portion of ordered search data in the second look up table that corresponds to a sought value of the first one of the respective pairs of search hash values to locate an occurrence of a sought value of a second one of the respective pairs of hash values…



Claim Objections
Claims 1-22 are objected to because of the following informalities:
"the video content" should be "the item of video content" [Claims 1, 11, 22, lines 3, 3, 3];
"the pair of search hash values" should be "the pair of search hash values for each of the plurality of query sequences" [Claims 1, 11, 22
"The system" should be "the system for identifying an item of video content" [Claims 2-10, 12-21, all line 1];
"the sought hash value of the respective first hash value to locate the sought hash value of the respective second hash value" should be "the sought hash value of the respective first hash value of the pair of search hash values to locate sought hash value of the respective second hash value of the pair of search hash values" [Claims 5, 16, lines 2, 2];
"each pair of search hash values" should be "each said pair of search hash values for each of the plurality of query sequences " [Claims 4, 15, lines 5, 5];
“each respective spatial sought hash value” or “each respective temporal sought hash value” should be “a sought hash value of the first hash value of the pair of search hash values for each query sequence” or “a sought hash value of the second hash value of the pair of search hash values for each query sequence” [Claims 6, 7, 13, 17, 18, lines 1, 1, 3, 1, 1];
"the corresponding pixel value in a plurality of second search images" should be "the corresponding pixel value in the second search image of the pair of search hash values for said each of the plurality of query sequences" [Claims 3, 14, lines 7, 7].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

35 USC § 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f)  . The presumption that the claim limitation is not interpreted under 35 U.S.C.  112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C.  112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C.  112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “query sequence processor” and  “search processor” in claims 1, 11.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) , applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)   (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 1, 11, 22 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite “a query sequence processor…”, “search processor…”, and “means for defining a plurality of query sequences …; means for storing a look up table …; 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, 22 recite “a query sequence processor…”, “search processor…”, and “means for defining a plurality of query sequences …; means for storing a look up table …; and means for searching the ordered search data …”  invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. That is, the claims  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b). Claims 2-10, 12-21 are also rejected for the same reason due to their dependency on claims 1, 11, respectively.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1, 11, 22 recite "the apparatus" all in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claims only mention “a system” prior to this portion of the limitation. Therefore, it is not clear if the 
Claims 1, 3, 13, 14, 22 recite "the respective query sequence" in lines 7/9/10, 4/7/8, 4/6/7, 4/7/8, 7/9/10. There is insufficient antecedent basis for this limitation in the claims. That is, the claims only mention “a plurality of query sequences” prior to this portion of the limitation. Therefore, it is not clear if the “respective query sequence” is the same or different query sequence as “a plurality of query sequences”. Claims 2, 4-10, 15-16 are also rejected due to their dependency on claim 1;
Claims 3, 8, 14, 19 recite "the respective spatial search hash value" or "the respective spatial search hash values” in lines 2, 5, 2, 5. There is insufficient antecedent basis for this limitation in the claims. That is, the claims only mention “a spatial search hash value” prior to this portion of the limitation. Therefore, it is not clear if "the respective spatial search hash value" or "the respective spatial search hash values” refers to the same or different hash value as the “spatial search hash value”;
Claims 3, 14 recite “the respective temporal sought hash value” in lines 5, 2. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a pair of search hash values for each of the plurality of query sequences”, “a temporal search hash value”, and “a sought hash value of the first hash value of the pair of search hash value” prior to this portion of the limitation. Therefore, it is not clear whether "wherein each respective temporal sought hash value", “wherein each the respective temporal sought hash value” or 
Claims 5, 16 recite "the portion of ordered search data in the second look up table" in lines 2, 2. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a portion of the ordered search data in the first look up table” prior to this portion of the limitation and does not refer to a portion of ordered search data in a second look up table;
Claims 8, 9, 19, 20 recite "the respective sought hash value" in lines 6, 5, 6, 5. The metes and bounds of this limitation in the claims is not clear. That is, the claims only mention “a sought hash value of the first hash value of the pair of search hash values” and “a sought hash value of a second hash value of the respective pair of hash values” prior to this portion of the limitation. Therefore, it is not clear if the “the respective sought hash value” refers to “a sought hash value of the first hash value of the pair of search hash values”, “a sought hash value of a second hash value of the respective pair of hash values”, or perhaps another sought hash value;
Claims 10, 21 recite "the respective search images" in lines 3, 3. There is insufficient antecedent basis for this limitation in the claims. That is, the claims only mention “a traveling window of search images of a plurality of temporally separated images of the video content” prior to this portion of the limitation. Therefore, it is not clear if the “respective search images” refers to the traveling 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8, 10-13, 15-16, 19, 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Yagnik (US 8,611,689) in view of Ramanathan (US 2014/0052737).
Regarding claim 1, Yagnik discloses:
A system for identifying an item of video content, the apparatus comprising: a query sequence processor configured to define a plurality of query sequences by a traveling window of search images of a plurality of temporally separated images of the video content at least by ([cols. 6-7, lines 61-4] “This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames in each video segment” at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth quarter, and so on. These values provide edge information since edges correspond to differences in luminance value, at varying frequencies with the first entry corresponding to the lowest frequency edges and the last entries corresponding to the highest frequencies”) and the groups of frames in each video segment is 
and to form a pair of search hash values for each of the plurality of query sequences, wherein the pair of search hash values comprises: a spatial search hash value relating to difference values between pixel values within each search image in the respective query sequence at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth quarter, and so on. These values provide edge information since edges correspond to differences in luminance value, at varying frequencies with the first entry corresponding to the lowest frequency edges and the last entries corresponding to the highest frequencies”) and the collection of temporally separated search images are the segments which a collection of frames. The spatial search hash value is or is at least included in each of the signatures comprising hashed and indexed fingerprints that include an array of coefficients comprising frequency information about edge differences (differences in luminance values between adjacent pixels) in the spatial and temporal dimensions,
and a temporal search hash value relating to difference values between a pixel value in a first search image in the respective query sequence and a corresponding pixel value in a second search image that is temporally separated within the respective query sequence at least by ([col. 3, lines 8-temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames”) and the collection of temporally separated search images are the segments which a collection of frames. The temporal search hash value is or is at least included in each of the signatures comprising hashed and indexed fingerprints that include an array of coefficients comprising frequency information about edge differences (differences in luminance values between adjacent pixels) in the spatial and temporal dimensions;
a relational database configured to store a look up table that defines ordered search data corresponding to a first hash value of the pair of search hash values for each query sequence at least by ([col. 2, lines 41-48] “A video fingerprint is generated by applying a three-dimensional transform to a video segment. The video fingerprint represents both the spatial characteristics within the frames of the video segment and sequential characteristics between frames; the transform is said to be three-dimensional because the spatial information within frames provides two dimensions of information, while the sequential information provide the third dimension of temporal information.” [col. 4, lines 62-65] “The indexing module 108 receives the video fingerprint sequences for each video from fingerprinting module 106 and indexes the fingerprint sequences into the reference database 112.” [col. 6, lines 18-27] “An example structure for a video received by the fingerprinting module 106 is provided in FIG. 3. The video comprises a series of frames 300. Each frame 300 comprises an image having a plurality of pixels arranged in a two-dimensional grid (for example, in an X direction and a Y direction). The frames 300 are also arranged sequentially in time (the t direction). Thus, a video comprises both spatial information, defined by the arrangement of pixels in the X and Y directions, and sequential or temporal information defined by how the pixels change throughout the time (t) dimension.” [col. 9, lines 44-47, 52-54] “The fingerprinting process then repeats 412 for each video segment in the video. The ordered set of video fingerprints generated by the process forms a fingerprint sequence for the entire video file…In order to reduce the number of bit comparisons when comparing fingerprints to each other, the fingerprints are indexed by the indexing module”) and the ordered search data are the ordered 
Yagnik fails to disclose “and a search processor configured to search the ordered search data that corresponds to a sought hash value of the first hash value of the pair of search hash values to locate a sought hash value of a second hash value of the respective pair of hash values”
However, Ramanathan teaches the above limitations at least by ([0108] “The secondary index is useful for the signature correlation process, discussed in more detail below. The secondary index is based on a hash table 952 organized by multimedia id. For example, a hash table entry 958 corresponding to multimedia id “vo102340910” points to a linked list 960. Each entry in the linked list, for example, 962 and 964, points to an array of signature records, for example, 954 and 956. The signature records are stored in playout timestamp order within each array, and the linked list is organized with arrays in playout timestamp order.” [0109] “The secondary index allows for searches such as ‘all reference signatures for multimedia id “vo102340910” between time period 817000 milliseconds and 1048500 milliseconds’. In this case, the entry 958 corresponding to “vo102340910” is first accessed, retrieving the linked list 960, starting with the linked list entry 962. The array of signatures 954 can be examined as to whether the time period 817000 to 1048500 milliseconds is contained. Any matching signatures are returned. The subsequent entries on the linked list, for instance 964, are processed, until there are no more entries, to ensure that all matching signatures within the time period are retrieved. This search can be made faster by keeping the starting and end timestamp of an array of signatures within the corresponding linked list entry itself, so that the signatures themselves do not need to be accessed unnecessarily. Also, the requested signature record for the desired starting timestamp is found by binary search through the array. From there, signature records in the array are processed linearly until the desired ending timestamp is reached.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ramanathan into the teaching of Yagnik because both references disclose video search and processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yagnik to further include the search functionality as in Ramanathan so that the look up table can be used to locate sought hash values.
As per claim 2, claim 1 is incorporated, Yagnik further discloses:
wherein the query sequence processor is configured to execute instructions stored on a memory to define the plurality of query sequences and to determine the pair of search hash values for each of the plurality of query sequences at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth quarter, and so on. These values provide edge information since edges correspond to differences in luminance value, at varying frequencies with the first entry corresponding to the lowest frequency edges and the last entries corresponding to the highest frequencies”) and the plurality of query sequences are the segments each comprising a collection of frames. The pair of search hash values for each of the plurality of query sequences is or is at least included in each of 
As per claim 4, claim 1 is incorporated, Yagnik further discloses:
wherein the relational database is further configured to store a first look up table that defines an association between temporal positions of each of the plurality of query sequences in the plurality of temporally separated search images and respective hash value pairs ordered according to the respective first has values of each pair of search hash values at least by ([col. 2, lines 41-48] “A video fingerprint is generated by applying a three-dimensional transform to a video segment. The video fingerprint represents both the spatial characteristics within the frames of the video segment and sequential characteristics between frames; the transform is said to be three-dimensional because the spatial information within frames provides two dimensions of information, while the sequential information provide the third dimension of temporal information.” [col. 6, lines 18-27] “An example structure for a video received by the fingerprinting module 106 is provided in FIG. 3. The video comprises a series of frames 300. Each frame 300 comprises an image having a plurality of pixels arranged in a two-dimensional grid (for example, in an X direction and a Y direction). The frames 300 are also arranged sequentially in time (the t direction). Thus, a video comprises both spatial information, defined by the arrangement of pixels in the X and Y directions, and sequential or 
and wherein the second look up table defines a portion of the ordered search data in the first look up table that corresponds to a particular value of the first hash value of each pair of search hash values each of the plurality of query sequences at least by ([col. 10, lines 24-49] “FIG. 9 illustrates an example of indexed fingerprints using the min-hash and locality sensitive hashing techniques described above. Two videos, VID 4 comprising 100 segments and VID 7 comprising 365 segments are shown. A first signature 902 a corresponds to a first fingerprint of the second video segment of VID 4. The signature 902 a is represented by a sequence of P locations (e.g., 11, 32, 11, 18 . . . ). The signature is broken into signature blocks 906 of four locations each. According to various embodiments, different sized signature blocks are used. A second signature 902 b corresponds to the third video segment of VID 7. The first signature block in each signature 902 is mapped to table 1, the second signature block is mapped to table 2, and so on. The tables store each signature block and a unique identifier for all video segments that generated each particular signature block. The tables also associate an index number with each unique signature block representing an offset into the table, although the index number itself need not be explicitly stored. For example, table 1, index 1 corresponds to the signature block having the sequence 11, 32, 11, 18. In table 2, the signature block stored at index 1 corresponds to the sequence (563, 398, 13, 6). Because both VID 4 segment 2, and VID 7, segment 3 have this sequence as their second signature block, both segments are mapped to index 
As per claim 5, claim 4 is incorporated, Ramanathan further discloses:
wherein the search processor coupled is configured to search only the portion of ordered search data in the second look up table that corresponds to the sought hash value of the respective first hash value to locate the sought hash value of the respective second hash value at least by ([0108] “The secondary index is useful for the signature correlation process, discussed in more detail below. The secondary index is based on a hash table 952 organized by multimedia id. For example, a hash table entry 958 corresponding to multimedia id “vo102340910” points to a linked list 960. Each entry in the linked list, for example, 962 and 964, points to an array of signature records, for example, 954 and 956. The signature records are stored in playout timestamp order within each array, and the linked list is organized with arrays in playout timestamp order.” [0109] “The secondary index allows for searches such as ‘all reference signatures for multimedia id “vo102340910” between time period 817000 milliseconds and 1048500 milliseconds’. In this case, the entry 958 corresponding to “vo102340910” is first accessed, retrieving the linked list 960, starting with the linked list entry 962. The array of signatures 954 can be examined as to whether the time period 817000 to 1048500 milliseconds is contained. Any matching signatures are returned. The subsequent entries on the linked list, for instance 964, are processed, until there are no more entries, to ensure that all matching signatures within the time period are retrieved. This search can be made faster by keeping the starting and end timestamp of an array of signatures within the corresponding linked list entry itself, so that the signatures themselves do not need to be accessed unnecessarily. Also, the requested signature record for the desired starting timestamp is found by binary search through the array. From there, signature records in the array are processed linearly until the desired ending timestamp is reached.”).
As per claim 8, claim 1 is incorporated, Yagnik further discloses:
wherein a hash value comprises a function of frequencies of occurrence of difference values between pixel values at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients 
and wherein respective spatial difference-value frequencies are summed over a group of search images to form the respective spatial search hash values and over a sought sequence to form the respective sought hash value at least by ([cols. 6-7, lines 61-4] “This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames in each video segment” [col. 8, lines 8-62] “A row of pixels is received 602 by the row transformer 232. In the example illustration of FIG. 7, the row 702 comprises 8 pixels having values A-H. The values A-H may represent, for example, the luminance value of the pixels or some other characteristic of the pixels such as color information. A new row 704 is created 604 with a length equal to the length of the original row 702. The new row 704 may be, for example, a temporary buffer in the row transformer 232 and does not correspond to an actual row of pixels in the video segment. Pixels in the previous row (i.e. the original row 702) are grouped 606 into pairs, with each pair comprising two adjacent pixels. For example pixel A and B form a first pair 712, pixels C and D form a second pair, and so on. Values in the first section of the new row (e.g., the left half) are set 608 to be the sums of each pair in the previous row. For example, the first entry is set to (A+B), the second entry set to (C+D), and so on for the first four elements of row 704. Values in the second section (e.g., the right half) are set 
As per claim 10, claim 1 is incorporated, Yagnik further discloses:
wherein the query sequence processor is configured to form the difference values between pixel values within each search image based on one or more respective fingerprints of the respective search images at least by ([col. 8, lines 24-26] “Values in the first section of the new row (e.g., the left half) are set 608 to be the sums of each pair in the previous row. For example, the first entry is set to (A+B), the second entry set to (C+D), and so on for the first four elements of row 704. Values in the second section (e.g., the right half) are set 610 to the differences of each pair in the previous row 702.” [col. 9, lines 44-50] “The fingerprinting process then repeats 412 for each video segment in the video. The ordered set of video fingerprints generated by the process forms a fingerprint sequence for the entire video file. A fingerprint sequence can be compared to a reference fingerprint sequence by counting the number of differences between the bits in the respective sequences. This comparison provides a good indication of the similarity between the videos associated with the fingerprint sequences”).
Regarding claim 11, Yagnik discloses:
A system for identifying an item of video content, the apparatus comprising: a query sequence processor configured to define a plurality of query sequences by a traveling window of search images of a plurality of temporally separated images of the video content at least by ([cols. 6-7, lines 61-4] “This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames in each video segment” at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of 
and to form a pair of search hash values for each of the plurality of query sequences, wherein the pair of search hash values comprises a spatial search hash value at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth quarter, and so on. These values provide edge information since edges correspond to differences in luminance value, at varying frequencies with the first entry corresponding to the lowest frequency edges and the last entries corresponding 
and a temporal search hash value at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames”) and the collection of temporally separated search images are the 
a relational database configured to store a look up table that defines ordered search data corresponding to a first hash value of the pair of search hash values for each query sequence at least by ([col. 2, lines 41-48] “A video fingerprint is generated by applying a three-dimensional transform to a video segment. The video fingerprint represents both the spatial characteristics within the frames of the video segment and sequential characteristics between frames; the transform is said to be three-dimensional because the spatial information within frames provides two dimensions of information, while the sequential information provide the third dimension of temporal information.” [col. 4, lines 62-65] “The indexing module 108 receives the video fingerprint sequences for each video from fingerprinting module 106 and indexes the fingerprint sequences into the reference database 112.” [col. 6, lines 18-27] “An example structure for a video received by the fingerprinting module 106 is provided in FIG. 3. The video comprises a series of frames 300. Each frame 300 comprises an image having a plurality of pixels arranged in a two-dimensional grid (for example, in an X direction and a Y direction). The frames 300 are also arranged sequentially in time (the t direction). Thus, a video comprises both spatial information, defined by the arrangement of pixels in the X and Y  ordered set of video fingerprints generated by the process forms a fingerprint sequence for the entire video file…In order to reduce the number of bit comparisons when comparing fingerprints to each other, the fingerprints are indexed by the indexing module”) and the ordered search data are the ordered set of video fingerprints generated by the process which forms a fingerprint sequence stored within an index in reference database 112 (relational database).
Yagnik fails to disclose “and a search processor configured to search the ordered search data that corresponds to a sought hash value of the first hash value of the pair of search hash values to locate a sought hash value of a second hash value of the respective pair of hash values”
However, Ramanathan teaches the above limitations at least by ([0108] “The secondary index is useful for the signature correlation process, discussed in more detail below. The secondary index is based on a hash table 952 organized by multimedia id. For example, a hash table entry 958 corresponding to multimedia id “vo102340910” points to a linked list 960. Each entry in the linked list, for example, 962 and 964, points to an array of signature records, for example, 954 and 956. The signature records are stored in playout timestamp order within each array, and the linked list is organized with arrays in playout timestamp order.” [0109] “The secondary index allows for searches such as ‘all reference signatures for multimedia id “vo102340910” between time period This search can be made faster by keeping the starting and end timestamp of an array of signatures within the corresponding linked list entry itself, so that the signatures themselves do not need to be accessed unnecessarily. Also, the requested signature record for the desired starting timestamp is found by binary search through the array. From there, signature records in the array are processed linearly until the desired ending timestamp is reached.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ramanathan into the teaching of Yagnik because both references disclose video search and processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yagnik to further include the search functionality as in Ramanathan so that the look up table can be used to locate sought hash values.
As per claim 13, claim 1 is incorporated, Yagnik further discloses:
wherein the query sequence processor is further configured to: form each respective spatial search hash value based on difference values between pixel values within each search image in the respective query sequence at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth 
and form each respective temporal search hash value based on difference values between a pixel value in a first search image in the respective query sequence and a corresponding pixel value in a second search image that is temporally separated within the respective query sequence at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames”) and the collection of temporally separated search images are the segments which a collection of frames. The temporal search hash value is or is at least included in each of the signatures comprising hashed and indexed fingerprints that include an array of coefficients comprising frequency information about edge differences (differences in luminance values between adjacent pixels) in the spatial and temporal dimensions.
Regarding claim 22, Yagnik discloses:
A system for identifying an item of video content, the apparatus comprising: means for defining a plurality of query sequences by a traveling window of search images of a plurality of temporally separated images of the video content at least by ([cols. 6-7, lines 61-4] “This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames in each video segment” at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth quarter, and so on. These values provide edge information since edges correspond to differences in luminance value, at varying frequencies with the first entry corresponding to the lowest frequency edges and the last entries corresponding 
means for forming a pair of search hash values for each of the plurality of query sequences, wherein the pair of search hash values comprises: a spatial search hash value relating to difference values between pixel values within each search image in the respective query sequence at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames” [col. 8, lines 48-60] “The resulting values in 708 provide information relating to edge differences in the original row of pixels 702. As can be seen, the first value of 708 represents a sum of all the pixels in the original row 702. The second value represents the difference between the sum of values in the first half and the sum of values in the second half of original row 702. The third value represent the difference between the first quarter and second quarter, the fourth value represents the difference between the third quarter and fourth quarter, and so on. These values provide edge information since edges correspond to differences in luminance value, at varying frequencies with the first entry corresponding to the lowest frequency edges and the last entries corresponding to the highest frequencies”) and the collection of temporally separated search images are the segments which a collection of frames. The spatial search hash value is or is at least included in each of the signatures comprising hashed and indexed fingerprints that include an array of coefficients comprising frequency information about edge differences (differences in luminance values between adjacent pixels) in the spatial and temporal dimensions,
and a temporal search hash value relating to difference values between a pixel value in a first search image in the respective query sequence and a corresponding pixel value in a second search image that is temporally separated within the respective query sequence at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames”) and the collection of temporally separated search images are the segments which a collection of frames. The temporal search hash value is or is at least included in each of the signatures comprising hashed and indexed fingerprints that include an array of coefficients comprising frequency information about edge differences (differences in luminance values between adjacent pixels) in the spatial and temporal dimensions;
means for storing a look up table that defines ordered search data corresponding to a first hash value of the pair of search hash values for each query sequence at least by ([col. 2, lines 41-48] “A video fingerprint is generated by applying a three-dimensional transform to a video segment. The video fingerprint represents both the spatial characteristics within the frames of the video segment and sequential characteristics between frames; the transform is said to be three-dimensional because the spatial information within frames provides two dimensions of information, while the sequential information provide the third dimension of temporal information.” [col. 4, lines 62-65] “The indexing module 108 receives the video fingerprint sequences for each video from fingerprinting module 106 and indexes the fingerprint sequences into the reference database 112.” [col. 6, lines 18-27] “An example structure for a video received by the fingerprinting module 106 is provided in FIG. 3. The video comprises a series of frames 300. Each frame 300 comprises an image having a plurality of pixels arranged in a two-dimensional grid (for example, in an X direction and a Y direction). The frames 300 are also arranged sequentially in time (the t direction). Thus, a video comprises both spatial information, defined by the arrangement of pixels in the X and Y directions, and sequential or temporal information defined by how the pixels change throughout the time (t) dimension.” [col. 9, lines 44-47, 52-54] “The fingerprinting process then repeats 412 for each video segment in the video. The ordered set of video fingerprints generated by the process forms a fingerprint sequence for the entire video file…In order to reduce the number of bit comparisons when comparing 
Yagnik fails to disclose “and means for searching the ordered search data that corresponds to a sought hash value of the first hash value of the pair of search hash values to locate a sought hash value of a second hash value of the respective pair of hash values”
However, Ramanathan teaches the above limitations at least by ([0108] “The secondary index is useful for the signature correlation process, discussed in more detail below. The secondary index is based on a hash table 952 organized by multimedia id. For example, a hash table entry 958 corresponding to multimedia id “vo102340910” points to a linked list 960. Each entry in the linked list, for example, 962 and 964, points to an array of signature records, for example, 954 and 956. The signature records are stored in playout timestamp order within each array, and the linked list is organized with arrays in playout timestamp order.” [0109] “The secondary index allows for searches such as ‘all reference signatures for multimedia id “vo102340910” between time period 817000 milliseconds and 1048500 milliseconds’. In this case, the entry 958 corresponding to “vo102340910” is first accessed, retrieving the linked list 960, starting with the linked list entry 962. The array of signatures 954 can be examined as to whether the time period 817000 to 1048500 milliseconds is contained. Any matching signatures are returned. The subsequent entries on the This search can be made faster by keeping the starting and end timestamp of an array of signatures within the corresponding linked list entry itself, so that the signatures themselves do not need to be accessed unnecessarily. Also, the requested signature record for the desired starting timestamp is found by binary search through the array. From there, signature records in the array are processed linearly until the desired ending timestamp is reached.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ramanathan into the teaching of Yagnik because both references disclose video search and processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yagnik to further include the search functionality as in Ramanathan so that the look up table can be used to locate sought hash values.
Claims 12, 15-16, 19, 21 recite similar claim limitations as those of claims 2, 4-5, 8, 10, as such they are rejected for the same reasons as applied hereinabove.

Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yagnik (US 8,611,689) in view of Ramanathan (US 2014/0052737) and further in view of Lu (US 2007/0253594).
As per claim 9, claim 1 is incorporated, Yagnik further discloses:
wherein a hash value comprises a function of frequencies of occurrence of difference values between pixel values at least by ([col. 3, lines 8-11, 19-33] “Each fingerprint in the fingerprint sequence is indexed by the indexing module according to one or more hash processes which selectively reduce the dimensionality of the fingerprint data…Fingerprints can be generated using various techniques provided that each fingerprint is based upon the intra-frame spatial and inter-frame sequential (temporal) characteristics of the video. In one described embodiment, a system for generating a video fingerprint sequence includes a normalization module, a segmenting module, a transform module, and a quantization module. The normalization module converts received videos to a standard format for fingerprinting. The segmenting module segments the normalized video into a number of segments, each segment including a number of frames. Each segment of frames is separately transformed by the transform module in the horizontal, vertical, and time dimensions. This three-dimensional transform computes frequency information about edge differences in the spatial and temporal dimensions. The result is a three-dimensional array of coefficients that will be unique to the spatial and sequential characteristics of the group of frames”).
Yagnik, Ramanathan fail to disclose “and wherein respective temporal difference-value frequencies are summed over a group of search images to form the temporal search hash value and over a sought sequence to form the respective sought hash value"
Lu teaches the above limitation at least by ([0041] “For each group of frames, compute the sum of absolute difference of corresponding pixels between two consecutive frames in the group”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lu into the teaching of Yagnik, Ramanathan because the references similarly disclose the processing of video/image data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to include the aggregating of pixel differences as in Lu in order to be able to find similarities within the stored visual data based on the pixel differences.
Claim 20 recites similar claim limitations as those of claim 9, as such it is rejected for the same reason as applied hereinabove.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neumeier (US 2015/0213122) discloses a media database and distance associative hashing.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169